Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This is the initial office action based on the application filed on November 26, 2019, which claims 1-16 are presented for examination.
Status of Claims
3.	Claims 1-16 are pending, of which claims, of which claim 1, claim 11 and 15 are in independent form.
Priority
4.	This application has a foreign priority TW108129300 which filed 08/16/2019.
			The Office's Note:
5.	The Office has cited particular paragraphs / columns and line numbers in the reference(s) applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the cited passages as taught by the prior art or relied upon by the Examiner.
Claim Objections
6.       Claims 1, 11 and 15 are objected to because of the following informalities:
Appropriate correction is requested.
As per Claim 11, recites “USB” - as acronym is likely to change its meaning over the time, thus, it needs to be spelled out at least once in the claim.  Appropriate correction is requested.
As per Claim 15, recites “USB” - as acronym is likely to change its meaning over the time, thus, it needs to be spelled out at least once in the claim.  Appropriate correction is requested.

7.       Claims 3-4 and 13-14 are objected to because of the following informalities:
As per Claim 3, claim 4 recites “UART”, “I2C” and “SPI” - as acronym is likely to change its meaning over the time, thus, it needs to be spelled out at least once in the claim.  Appropriate correction is requested.
As per Claim 13, claim 14 recites “UART”, “I2C” and “SPI” - as acronym is likely to change its meaning over the time, thus, it needs to be spelled out at least once in the claim.  Appropriate correction is requested.

8.       Claims 5 and 11 are objected to because of the following informalities:
Claims 5 and 11 are objected to because of the following informalities: Claims recite the term "and/or", which is selective language, the examiner suggests using either the "and" term or the "or" term, otherwise the claim should be worded in a more clearer fashion to claim both terms. For the purpose of this examination the examiner is selecting the "or" term from this selective language. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 

9.	Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 20120331202, herein after Cohen), and further in view of Dsouza (US 10,776,102, herein after Dsouza).
Claim 1 is rejected, Cohen teaches a firmware updating method for a USB device with at least one microcontroller unit, the firmware updating method comprising steps of(Cohen, abstract and summary.  Paragraph [0014], firmware updates):
(P1) creating a communication protocol(Cohen, US 20120331202, paragraph [0005-0011], Standardizing the communication and operations of device drivers has attempted to resolve some of these issues. For peripheral devices connected through a USB connection, a Human Interface Device (" HID") architecture can apply. Any device can be a USB HID class device as long it is configured to meet the USB HID class logical specifications. The HID specification defines standard configurations and communication channels employed. As part of the standard communication protocol, the HID specification defines control endpoints and interrupt endpoints for communicating with USB devices among other communication channels. Within the HID architecture certain types of devices can be organized into specific classes.  Paragraph [0012-0015], USB connected devices communicate over known USB communication channels the OS can manage these standard communication channels without resort to new driver installation for control. Further, the HID specification serves as an extension of the USB standard including the well-defined communication channels and further defining communication protocols for a variety of HID device classes. The standard OS drivers already available provide the stability and the functionality required to manipulate peripheral devices.  Paragraph [0034-0035], communication);
(P2) installing the communication protocol in the at least one microcontroller unit(Cohen, fig. 1 and paragraph [0034], FIG. 1 illustrates an example process flow 100 for executing driverless operations on a peripheral device. Processes and apparatus for performing driverless operations are particularly suited to environments where communication between a computer system and a peripheral device occurs using well defined protocols and standards, for example, USB and USB HID. In some embodiments, peripheral devices are USB HID compliant devices and employ the well-defined communication channels described in the USB and the HID specifications for communication between a host (connected computer system) and a device.  Paragraph [0035-0036], At 104, a control application is executed on the computer to perform "driverless" operations on the peripheral device. The driverless operations refer to the ability to assume control of interrupt communication with the peripheral device without requiring installation of a new device driver. According to some embodiments, this is accomplished at 106, by breaking any connection between the OS and a driver managing the peripheral device. The connection can be broken by re-enumerating the peripheral device as a type and/or class unknown to the OS. In some examples, the driver managing the peripheral device is a vendor supplied device driver specific to the peripheral device. In another example, descriptor information is altered from vendor specific information to identify the device as a generic type and/or class of device. In other embodiments, the existing connection can be established through an OS native driver.); 
(P3) producing an application program according to the communication protocol, wherein the application program is installed in an electronic computer, and the application program contains at least one update firmware information(Cohen, paragraph [0037-0038], Once the control application can communicate using any of the defined communication channels, the control application performs operations on the peripheral device at act 108. The operations can change operating parameters of the peripheral device, change function, update and/or replace resident code, and can access device functionality not supported by the existing connection between the OS and the peripheral device. For example, firmware updates on peripheral devices having vendor supplied device drivers typically require installation of a new device driver also supplied by the vendor. The new device driver replaces the existing driver. In some instances, the new driver is configured specifically for the purpose of updating the device firmware. The requirement of installing a new device driver can be eliminated by breaking the connection between the OS and the existing driver at 106 and allowing the control application to employ defined communication channels to execute desired operations on the peripheral device at 108 without any new driver installation. Once a desired operation is complete, the connection between the OS and the peripheral device is restored by again enumerating the peripheral device under its original description at act 110. The OS will recognize the device under its original description and the appropriate driver will already be installed 
(P4) transmitting the at least one update firmware information from the electronic computer to the at least one microcontroller unit through the communication protocol, so that at least one original firmware information in the at least one microcontroller unit is replaced by the at least one update firmware information(Cohen, paragraph [0037], Once the control application can communicate using any of the defined communication channels, the control application performs operations on the peripheral device at act 108. The operations can change operating parameters of the peripheral device, change function, update and/or replace resident code, and can access device functionality not supported by the existing connection between the OS and the peripheral device. For example, firmware updates on peripheral devices having vendor supplied device drivers typically require installation of a new device driver also supplied by the vendor. The new device driver replaces the existing driver. In some instances, the new driver is configured specifically for the purpose of updating the device firmware. The requirement of installing a new device driver can be eliminated by breaking the connection between the OS and the existing driver at 106 and allowing the control application to employ defined communication channels to execute desired operations on the peripheral device at 108 without any new driver installation. Once a desired operation is complete, the connection between the OS and the peripheral device is restored by again enumerating the peripheral device under its original description at act 110. The OS will recognize the device under its original description and the appropriate driver will already be installed and used to manage the peripheral device, for example at 110. Is some examples, the OS identifies the peripheral device under its original description in response to disconnecting and reconnecting a physical connection, e.g., a USB cable, between the computer system and the peripheral device. In some examples, the control software can trigger a hardware discovery operation native to the OS once the peripheral device is identified under its original description. The OS is configured to recognize the peripheral device under its original description and employ the already installed device driver to manage the peripheral device.  Paragraph [0038], the control application can be configured to update firmware of the peripheral device.).  
The Office would like to use prior art Dsouza to back up Cohen to further teach limitation
microcontroller unit (Dsouza, US 10,776,102, fig. 1, a USB camera 102, controller 112, column 3, line 30 to 48, Controller 112 may represent any suitable type of controller. In some examples, the type of controller used may depend upon the type of sensor(s) to which the controller 112 is coupled. Examples of controller 112 include microcontrollers (MCUs), digital signal processors (DSPs), and image signal processors (ISPs).  Dsouza, column 1, line 66 to column 2, line 17, Some USB input some USB input devices, such as cameras, microphone arrays, and touch sensors, may be used for biometric user authentication via methods such as facial recognition, voice recognition/commands, and/or fingerprint detection. Where the firmware of such input devices is not secured, the input device may be vulnerable to the installation of malicious firmware to access data input via such USB input devices.) 
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Dsouza into Cohen's to provide multiple layers of security for firmware installation/update on a USB input device, which prevents the installation of malicious firmware on device as suggested by Dsouza (See abstract and summary).
Claim 2 is rejected for the reasons set forth hereinabove for claim 1, Cohen and Dsouza teach the firmware updating method according to claim 1, wherein the at least one microcontroller unit comprises a first microcontroller unit, a second microcontroller unit and a USB microcontroller unit, and the USB microcontroller unit is connected with the electronic computer through a USB interface, wherein the firmware updating method further comprises a step of connecting the first microcontroller unit with the USB microcontroller unit through a first connection interface and connecting the second microcontroller unit with the USB microcontroller unit through a second connection interface(Dsouza, fig. 1, a USB camera 102, controller 112, column 3, line 30 to 48, Controller 112 may represent any suitable type of controller. In some examples, the type of controller used may depend upon the type of sensor(s) to which the controller 112 is coupled. Examples of controller 112 include microcontrollers (MCUs), digital signal processors (DSPs), and image signal processors (ISPs). Cohen, paragraph [0012-0019], According to one embodiment, the at least one peripheral device is operatively connected to the computer system through a USB interface. According to one embodiment, the method further comprises determining that the at least one peripheral device supports re-enumeration. According to one embodiment, the method further comprises determining the peripheral device is identified as a USB Human Interface Device ( HID).) Cohen, fig. 1 and paragraph [0037-0038], The requirement of installing a new device driver can be eliminated by breaking the connection between the OS and the existing driver at 106 and allowing the control application to employ defined communication channels to execute desired operations on the peripheral device at 108 without any new driver installation. Once a desired operation is complete, the connection between the OS and the peripheral device is restored by again enumerating the peripheral device under its original description at act 110. The OS will recognize the device under its original description and the appropriate driver will already be installed and used to manage the peripheral device, for example at 110. Is some examples, the OS identifies the peripheral device under its original description in response to disconnecting and reconnecting a physical connection, e.g., a USB cable, between the computer system and the peripheral device. In some examples, the control software can trigger a hardware discovery operation native to the Cohen, fig. 2 and paragraph [0039], In some settings, new firmware for a peripheral device may have become available and an end user wishes to upgrade the peripheral device to the latest revision of firmware. Automatic update processing associated with the peripheral device can also identify devices of interest. Conventionally, device vendors include executables configured to periodically check for updates to the peripheral device published by the vendor. Typically an end user or a peripheral device vendor (including the manufacturer) will be aware of devices on which operations (e.g., updates, revisions, etc.) are desired.  Dsouza, column 1, line 66 to column 2, line 17, Some USB input devices may accept and install a firmware update without performing a security protocol to verify/authenticate the firmware update. This may be acceptable for USB input devices with limited performance and feature capabilities. However, some USB input devices, such as cameras, microphone arrays, and touch sensors, may be used for biometric user authentication via methods such as facial recognition, voice recognition/commands, and/or fingerprint detection. Where the firmware of such input devices is not secured, the input device may be vulnerable to the installation of malicious firmware to access data input via such USB input devices.).  
Claim 3 is rejected for the reasons set forth hereinabove for claim 2, Cohen and Dsouza teach the firmware updating method according to claim 2, wherein the first connection interface is a UART interface, an I2C interface, a SPI interface or a USB interface(Dsouza, fig. 5, USB Input Device Interface 502 and column 6, line 24-48, After Dsouza, column 1, line 66 to column 2, line 17, Some USB input devices may accept and install a firmware update without performing a security protocol to verify/authenticate the firmware update. This may be acceptable for USB input devices with limited performance and feature capabilities. However, some USB input devices, such as cameras, microphone arrays, and touch sensors, may be used for biometric user authentication via methods such as facial recognition, voice recognition/commands, and/or fingerprint detection. Where the firmware of such input devices is not secured, the input device may be vulnerable to the installation of malicious firmware to access data input via such USB input devices.).  
Claim 4 is rejected for the reasons set forth hereinabove for claim 2, Cohen and Dsouza teach the firmware updating method according to claim 2, wherein the second connection interface is a UART interface, an I2C interface, a SPI interface or a USB interface(Dsouza,  fig. 5, USB Input Device Interface 502 and column 6, line 24-48, After receiving the response message, the host 202 deploys new firmware by sending a firmware payload to the device interface 502, as indicated at 504…  Once the firmware Dsouza, column 1, line 66 to column 2, line 17, Some USB input devices may accept and install a firmware update without performing a security protocol to verify/authenticate the firmware update. This may be acceptable for USB input devices with limited performance and feature capabilities. However, some USB input devices, such as cameras, microphone arrays, and touch sensors, may be used for biometric user authentication via methods such as facial recognition, voice recognition/commands, and/or fingerprint detection. Where the firmware of such input devices is not secured, the input device may be vulnerable to the installation of malicious firmware to access data input via such USB input devices.).  
Claim 5 is rejected for the reasons set forth hereinabove for claim 2, Cohen and Dsouza teach the firmware updating method according to claim 2, wherein the at least one update firmware information contains a first update firmware information and a second update firmware information, and the at least one original firmware information contains a first original firmware information and a second original firmware information, wherein the step (P4) comprises sub-steps of(Cohen, paragraph [0037-0038].  Dsouza, column 1, line 66 to column 2, line 17, Some USB input devices.): 
(P41) transmitting the first update firmware information to the USB microcontroller unit, and then writing the first update firmware information into the first microcontroller unit through the first connection interface, so that the first original firmware information is replaced by the first update firmware information(Cohen, paragraph [0037], Once the control application can communicate using any of the defined communication channels, the control application performs operations on the peripheral device at act 108. The operations can change operating parameters of the peripheral device, change function, update and/or replace resident code, and can access device functionality not supported by the existing connection between the OS and the peripheral device. For example, firmware updates on peripheral devices having vendor supplied device drivers typically require installation of a new device driver also supplied by the vendor. The new device driver replaces the existing driver. In some instances, the new driver is configured specifically for the purpose of updating the device firmware. The requirement of installing a new device driver can be eliminated by breaking the connection between the OS and the existing driver at 106 and allowing the control application to employ defined communication channels to execute desired operations on the peripheral device at 108 without any new driver installation. Once a desired operation is complete, the connection between the OS and the peripheral device is restored by again enumerating the peripheral device under its original description at act 110. The OS will recognize the device under its original description and the appropriate driver will already be installed and used to manage the peripheral device, for example at 110. Is some examples, the OS identifies the peripheral device under its original The OS is configured to recognize the peripheral device under its original description and employ the already installed device driver to manage the peripheral device.  Paragraph [0038], the control application can be configured to update firmware of the peripheral device.  Dsouza, column 1, line 66 to column 2, line 17, Some USB input devices may accept and install a firmware update without performing a security protocol to verify/authenticate the firmware update. This may be acceptable for USB input devices with limited performance and feature capabilities. However, some USB input devices, such as cameras, microphone arrays, and touch sensors, may be used for biometric user authentication via methods such as facial recognition, voice recognition/commands, and/or fingerprint detection. Where the firmware of such input devices is not secured, the input device may be vulnerable to the installation of malicious firmware to access data input via such USB input devices.); and/or 
(P42) transmitting the second update firmware information to the USB microcontroller unit, and then writing the second update firmware information into the second microcontroller unit through the second connection interface, so that the second original firmware information is replaced by the second update firmware information(Cohen, paragraph [0037], Once the control application can communicate using any of the defined communication channels, the control application performs operations on the peripheral device at act 108. The operations can change operating parameters of the peripheral device, change function, update and/or replace resident code, and can access device functionality not supported by the existing connection between the OS and the peripheral device. For example, firmware updates on peripheral devices having vendor supplied device drivers typically require installation of a new device driver also supplied by the vendor. The new device driver replaces the existing driver. In some instances, the new driver is configured specifically for the purpose of updating the device firmware. The requirement of installing a new device driver can be eliminated by breaking the connection between the OS and the existing driver at 106 and allowing the control application to employ defined communication channels to execute desired operations on the peripheral device at 108 without any new driver installation. Once a desired operation is complete, the connection between the OS and the peripheral device is restored by again enumerating the peripheral device under its original description at act 110. The OS will recognize the device under its original description and the appropriate driver will already be installed and used to manage the peripheral device, for example at 110. Is some examples, the OS identifies the peripheral device under its original description in response to disconnecting and reconnecting a physical connection, e.g., a USB cable, between the computer system and the peripheral device. In some examples, the control software can trigger a hardware discovery operation native to the OS once the peripheral device is identified under its original description. The OS is configured to recognize the peripheral device under its original description and employ the already installed device driver to manage the peripheral device.  Paragraph [0038], the control application update firmware of the peripheral device.  Dsouza, column 1, line 66 to column 2, line 17, Some USB input devices may accept and install a firmware update without performing a security protocol to verify/authenticate the firmware update. This may be acceptable for USB input devices with limited performance and feature capabilities. However, some USB input devices, such as cameras, microphone arrays, and touch sensors, may be used for biometric user authentication via methods such as facial recognition, voice recognition/commands, and/or fingerprint detection. Where the firmware of such input devices is not secured, the input device may be vulnerable to the installation of malicious firmware to access data input via such USB input devices.).  
Claim 6 is rejected for the reasons set forth hereinabove for claim 5, Cohen and Dsouza teach the firmware updating method according to claim 5, wherein the step (P4) further comprises sub-steps: judging whether a firmware in the first microcontroller unit needs to be updated, wherein if the firmware in the first microcontroller unit needs to be updated, the sub-step (P41) is performed(Dsouza, fig. 3, column 4, line 56 to column 5, line 5, At 310, the host 202 may optionally determine whether the firmware update request was accepted by the USB input device 204, e.g. based upon whether the response message received included such information. When the host 202 determines that the request is not accepted, the host 202 may report an error, as indicated at 312. When the host 202 determines that the request was accepted, or when the host does not perform the determination step 310, method 300 may proceed to 314. At 314, the host 202 sends, to the USB input device 204, a payload comprising new firmware. At 316, the USB input device 204 authenticates When the controller is in the locked state and/or when the firmware data cannot be authenticated, the device 204 does not write the new firmware. When the controller is in the unlocked state and the firmware data is authenticated, the device 204 writes the new firmware, as indicated at 214.  Dsouza, column 1, line 66 to column 2, line 17, Some USB input devices may accept and install a firmware update without performing a security protocol to verify/authenticate the firmware update. This may be acceptable for USB input devices with limited performance and feature capabilities. However, some USB input devices, such as cameras, microphone arrays, and touch sensors, may be used for biometric user authentication via methods such as facial recognition, voice recognition/commands, and/or fingerprint detection. Where the firmware of such input devices is not secured, the input device may be vulnerable to the installation of malicious firmware to access data input via such USB input devices); and
 if the firmware in the first microcontroller unit does not need to be updated, judging whether a firmware in the second microcontroller unit needs to be updated, wherein if the firmware in the second microcontroller unit needs to be updated, the sub-step (P42) is performed(Dsouza, fig. 3, column 4, line 56 to column 5, line 5, At 310, the host 202 may optionally determine whether the firmware update request was accepted by the USB input device 204, e.g. based upon whether the response message received included such information. When the host 202 determines that the request is not accepted, the host 202 may report an error, as indicated at 312. When the host 202 determines that the request was accepted, or when the host does not perform the determination step 310, method 300 may proceed to 314. At 314, the host 202 sends, to the USB input device 204, a payload comprising new firmware. At 316, the USB input device 204 authenticates firmware data of the payload received. When the controller is in the locked state and/or when the firmware data cannot be authenticated, the device 204 does not write the new firmware. When the controller is in the unlocked state and the firmware data is authenticated, the device 204 writes the new firmware, as indicated at 214.  Column 1, line 66 to column 2, line 17, Some USB input devices may accept and install a firmware update without performing a security protocol to verify/authenticate the firmware update. This may be acceptable for USB input devices with limited performance and feature capabilities. However, some USB input devices, such as cameras, microphone arrays, and touch sensors, may be used for biometric user authentication via methods such as facial recognition, voice recognition/commands, and/or fingerprint detection. Where the firmware of such input devices is not secured, the input device may be vulnerable to the installation of malicious firmware to access data input via such USB input devices.). 
Claim 7 is rejected for the reasons set forth hereinabove for claim 5, Cohen and Dsouza teach the firmware updating method according to claim 5, wherein after the 17sub-step (P41), the step (P4) further comprises a sub-step of judging whether a firmware in the second microcontroller unit needs to be updated, wherein if the firmware in the second microcontroller unit needs to be updated, the sub-step (P42) is performed(Dsouza, fig. 3, column 4, line 56 to column 5, line 5, At 310, the host 202 may optionally determine whether the firmware update request was accepted by the USB input device 204, e.g. based upon whether the response message received included such information. When the host 202 determines that the request is not accepted, the host 202 may report an error, as indicated at 312. When the host 202 determines that the request was accepted, or when the host does not perform the determination step 310, method 300 may proceed to 314. At 314, the host 202 sends, to the USB input device 204, a payload comprising new firmware. At 316, the USB input device 204 authenticates firmware data of the payload received. When the controller is in the locked state and/or when the firmware data cannot be authenticated, the device 204 does not write the new firmware. When the controller is in the unlocked state and the firmware data is authenticated, the device 204 writes the new firmware, as indicated at 214.  Column 1, line 66 to column 2, line 17, Some USB input devices may accept and install a firmware update without performing a security protocol to verify/authenticate the firmware update. This may be acceptable for USB input devices with limited performance and feature capabilities. However, some USB input devices, such as cameras, microphone arrays, and touch sensors, may be used for biometric user authentication via methods such as facial recognition, voice recognition/commands, and/or fingerprint detection. Where the firmware of such input devices is not secured, the input device may be vulnerable to the installation of malicious firmware to access data input via such USB input devices.).
Claim 8 is rejected for the reasons set forth hereinabove for claim 1, Cohen and Dsouza teach the firmware updating method according to claim 1, wherein the step (P4) comprises sub-steps of: 
driving the at least one microcontroller unit to enter a device firmware upgrade mode(Cohen, fig. 1 and paragraph [0037-0038], The requirement of installing a new device driver can be eliminated by breaking the connection between the OS and the existing driver at 106 and allowing the control application to employ defined communication channels to execute desired operations on the peripheral device at 108 without any new driver installation. Once a desired operation is complete, the connection between the OS and the peripheral device is restored by again enumerating the peripheral device under its original description at act 110. The OS will recognize the device under its original description and the appropriate driver will already be installed and used to manage the peripheral device, for example at 110. Is some examples, the OS identifies the peripheral device under its original description in response to disconnecting and reconnecting a physical connection, e.g., a USB cable, between the computer system and the peripheral device. In some examples, the control software can trigger a hardware discovery operation native to the OS once the peripheral device is identified under its original description. The OS is configured to recognize the peripheral device under its original description and employ the already installed device driver to manage the peripheral device. Cohen, fig. 2 and paragraph [0039], In some settings, new firmware for a peripheral device may have become available and an end user wishes to upgrade the peripheral device to the latest revision of firmware. Automatic update processing associated with the peripheral device can also identify devices of interest. Conventionally, device vendors include executables configured to periodically check for updates to the peripheral device published by the vendor. Typically an end user or a peripheral device vendor (including the manufacturer) will be Dsouza, column 1, line 66 to column 2, line 17, Some USB input devices may accept and install a firmware update without performing a security protocol to verify/authenticate the firmware update. This may be acceptable for USB input devices with limited performance and feature capabilities. However, some USB input devices, such as cameras, microphone arrays, and touch sensors, may be used for biometric user authentication via methods such as facial recognition, voice recognition/commands, and/or fingerprint detection. Where the firmware of such input devices is not secured, the input device may be vulnerable to the installation of malicious firmware to access data input via such USB input devices); 
deleting the at least one original firmware information in the at least one microcontroller unit(Cohen, fig. 1 and paragraph [0037-0038].  Paragraph [0014], In some settings, the driverless control software is configured for individual operations, for example, firmware updates can be executed on a peripheral device. In other settings, multiple operations can be executed on the peripheral device, including, for example, class redefinition, retooling functionality of the device, activation of features of a peripheral device, deactivation of features of a peripheral device, etc. Once the driverless control software executes a desired function on the peripheral device, the driverless control software can be configured to re-establish the identifying information for the device prior to re-enumeration. The OS can be configured to recognize the device under its former definition, and once identified the OS can be further configured to re-establish connection between the OS and the installed driver used prior to re-enumeration of the peripheral device.  Dsouza, column 1, line 66 to column 2, line 17, some USB input devices, such as cameras, microphone arrays, and touch sensors, may be used for biometric user authentication via methods such as facial recognition, voice recognition/commands, and/or fingerprint detection. Where the firmware of such input devices is not secured, the input device may be vulnerable to the installation of malicious firmware to access data input via such USB input devices.); and 
writing the at least one update firmware information into the at least one microcontroller unit(Cohen, fig. 1 and paragraph [0037-0038]. Paragraph [0014], firmware update.  Dsouza, column 1, line 66 to column 2, line 17, Some USB input devices may accept and install a firmware update without performing a security protocol to verify/authenticate the firmware update. This may be acceptable for USB input devices with limited performance and feature capabilities. However, some USB input devices, such as cameras, microphone arrays, and touch sensors, may be used for biometric user authentication via methods such as facial recognition, voice recognition/commands, and/or fingerprint detection. Where the firmware of such input devices is not secured, the input device may be vulnerable to the installation of malicious firmware to access data input via such USB input devices).  
Claim 9 is rejected for the reasons set forth hereinabove for claim 8, Cohen and Dsouza teach the firmware updating method according to claim 8, wherein the step (P4) comprises a sub-step of checking whether the at least one update firmware information written into the at least one microcontroller unit is identical to the at least one first update firmware information in the application program(Dsouza, column 6, line 49 to 59, The firmware payload written to memory comprises the lock variable in a locked state. Thus, the writing of the updated firmware to the USB device re-locks the USB device. This prevents any further updates to the firmware of the USB input device until another lock/unlock request is successfully performed. Further, the firmware payload supplies the USB input device with a new key usable to unlock the firmware lock state of the new/current firmware version, as the key usable to unlock the prior version of the firmware (prior to writing the new firmware payload) may not be used to unlock the new/current version of the firmware.  Dsouza, column 1, line 66 to column 2, line 17, Some USB input devices may accept and install a firmware update without performing a security protocol to verify/authenticate the firmware update. This may be acceptable for USB input devices with limited performance and feature capabilities. However, some USB input devices, such as cameras, microphone arrays, and touch sensors, may be used for biometric user authentication via methods such as facial recognition, voice recognition/commands, and/or fingerprint detection. Where the firmware of such input devices is not secured, the input device may be vulnerable to the installation of malicious firmware to access data input via such USB input devices.)  
Claim 10 is rejected for the reasons set forth hereinabove for claim 1, Cohen and Dsouza teach the firmware updating method according to claim 8, wherein the USB device is a human interface device (HID), and the USB device is connected with the electronic computer through a USB interface(Cohen, paragraph [0012-0019], According to one embodiment, the at least one peripheral device is operatively connected to the computer system through a USB interface. According to one embodiment, the method further comprises determining that the at least one peripheral device supports re-enumeration. According to one embodiment, the method further comprises determining the peripheral device is identified as a USB Human Interface Device ( HID).).  
Claim 11 is rejected, Cohen teaches a USB device, comprising: 
a first microcontroller unit containing a first original firmware information(Cohen, paragraph [0012-0019], According to one embodiment, the at least one peripheral device is operatively connected to the computer system through a USB interface. According to one embodiment, the method further comprises determining that the at least one peripheral device supports re-enumeration. According to one embodiment, the method further comprises determining the peripheral device is identified as a USB Human Interface Device ( HID).  Paragraph [0014], firmware updates.  Paragraph [0017], According to one embodiment, the at least one operation includes at least one of updating firmware of the peripheral device, enabling additional functionality on the peripheral device, disabling functionality on the peripheral device, and modifying at least one operating parameter of the peripheral device.);
 a second microcontroller unit containing a second original firmware information(Cohen, paragraph [0012-0019], According to one embodiment, the at least one peripheral device is operatively connected to the computer system through a USB interface. According to one embodiment, the method further comprises determining that the at least one peripheral device supports re-enumeration. According to one embodiment, the method further comprises determining the peripheral device is identified as a USB Human Interface Device ( HID).  Paragraph [0014], firmware updates.  Paragraph [0017], According to one embodiment, the at least one operation includes at least one of updating firmware of the peripheral device, enabling additional functionality on the peripheral device, disabling functionality on the peripheral device, and modifying at least one operating parameter of the peripheral device.); 
a USB microcontroller unit connected with an electronic computer through a USB interface, connected with the first microcontroller unit through a first connection interface, and connected with the second 18microcontroller unit through a second connection interface(Cohen, paragraph [0012-0019], According to one embodiment, the at least one peripheral device is operatively connected to the computer system through a USB interface. According to one embodiment, the method further comprises determining that the at least one peripheral device supports re-enumeration. According to one embodiment, the method further comprises determining the peripheral device is identified as a USB Human Interface Device ( HID).  Paragraph [0014], firmware updates.  Paragraph [0017], According to one embodiment, the at least one operation includes at least one of updating firmware of the peripheral device, enabling additional functionality on the peripheral device, disabling functionality on the peripheral device, and modifying at least one operating parameter of the peripheral device.); and
 an application program installed in the electronic computer, wherein the application program contains a first update firmware information and a second update firmware information(Cohen, paragraph [0009], According to some aspects, requiring The need for a new driver typically occurs when vendors update software, revise device operation, support custom features and operations, and/or architect new device drivers specific to a particular device.  Paragraph [0010-0014], In some settings, the driverless control software is configured for individual operations, for example, firmware updates can be executed on a peripheral device.  Paragraph [0017], According to one embodiment, the at least one operation includes at least one of updating firmware of the peripheral device, enabling additional functionality on the peripheral device, disabling functionality on the peripheral device, and modifying at least one operating parameter of the peripheral device.), 
wherein the application program and the USB microcontroller unit have the same communication protocol, wherein during a process of updating a firmware of the USB device, the first update firmware information is directly transmitted from the application program to the USB microcontroller unit through the communication protocol and the first update firmware information is written into the first microcontroller unit through the first connection interface so as to replace the first original firmware information, and/or the second update firmware information is directly transmitted from the application program to the USB microcontroller unit through the communication protocol and the second update firmware information is written into the second microcontroller unit through the second connection interface so as to replace the second original firmware information(Cohen, paragraph [0005-0011], Standardizing the communication and operations of device drivers has attempted to resolve some of these issues. For As part of the standard communication protocol, the HID specification defines control endpoints and interrupt endpoints for communicating with USB devices among other communication channels. Within the HID architecture certain types of devices can be organized into specific classes.  Paragraph [0012-0015], USB connected devices communicate over known USB communication channels the OS can manage these standard communication channels without resort to new driver installation for control. Further, the HID specification serves as an extension of the USB standard including the well-defined communication channels and further defining communication protocols for a variety of HID device classes. The standard OS drivers already available provide the stability and the functionality required to manipulate peripheral devices.  Cohen, fig. 1 and paragraph [0034], FIG. 1 illustrates an example process flow 100 for executing driverless operations on a peripheral device. Processes and apparatus for performing driverless operations are particularly suited to environments where communication between a computer system and a peripheral device occurs using well defined protocols and standards, for example, USB and USB HID. In some embodiments, peripheral devices are USB HID compliant devices and employ the well-defined communication channels described in the USB and the HID specifications for communication between a host (connected computer system) and a device.  Paragraph [0035-0036], At 104, a control application is The driverless operations refer to the ability to assume control of interrupt communication with the peripheral device without requiring installation of a new device driver. According to some embodiments, this is accomplished at 106, by breaking any connection between the OS and a driver managing the peripheral device. The connection can be broken by re-enumerating the peripheral device as a type and/or class unknown to the OS. In some examples, the driver managing the peripheral device is a vendor supplied device driver specific to the peripheral device. In another example, descriptor information is altered from vendor specific information to identify the device as a generic type and/or class of device. In other embodiments, the existing connection can be established through an OS native driver. Paragraph [0037], Once the control application can communicate using any of the defined communication channels, the control application performs operations on the peripheral device at act 108. The operations can change operating parameters of the peripheral device, change function, update and/or replace resident code, and can access device functionality not supported by the existing connection between the OS and the peripheral device. For example, firmware updates on peripheral devices having vendor supplied device drivers typically require installation of a new device driver also supplied by the vendor. The new device driver replaces the existing driver. In some instances, the new driver is configured specifically for the purpose of updating the device firmware. The requirement of installing a new device driver can be eliminated by breaking the connection between the OS and the existing driver at 106 and allowing the control application to employ defined communication channels to execute desired operations on the peripheral device at 108 without any new driver installation… The OS is configured to recognize the peripheral device under its original description and employ the already installed device driver to manage the peripheral device.  Paragraph [0038], the control application can be configured to update firmware of the peripheral device.).  
The Office would like to use prior art Dsouza to back up Cohen to further teach limitation
microcontroller unit (Dsouza, US 10,776,102, fig. 1, a USB camera 102, controller 112, column 3, line 30 to 48, Controller 112 may represent any suitable type of controller. In some examples, the type of controller used may depend upon the type of sensor(s) to which the controller 112 is coupled. Examples of controller 112 include microcontrollers (MCUs), digital signal processors (DSPs), and image signal processors (ISPs).  Dsouza, column 1, line 66 to column 2, line 17, Some USB input devices may accept and install a firmware update without performing a security protocol to verify/authenticate the firmware update. This may be acceptable for USB input devices with limited performance and feature capabilities. However, some USB input devices, such as cameras, microphone arrays, and touch sensors, may be used for biometric user authentication via methods such as facial recognition, voice recognition/commands, and/or fingerprint detection. Where the firmware of such input devices is not secured, the input device may be vulnerable to the installation of malicious firmware to access data input via such USB input devices.) 
Dsouza into Cohen's to provide multiple layers of security for firmware installation/update on a USB input device, which prevents the installation of malicious firmware on device as suggested by Dsouza (See abstract and summary).  The Office notes that Dsouza also teaches 
a second microcontroller unit containing a second original firmware information (Dsouza, column 1, line 66 to column 2, line 17, Some USB input devices.  fig. 1, a USB camera 102, controller 112, column 3, line 30 to 48, Controller 112 may represent any suitable type of controller. In some examples, the type of controller used may depend upon the type of sensor(s) to which the controller 112 is coupled. Examples of controller 112 include microcontrollers (MCUs), digital signal processors (DSPs), and image signal processors (ISPs).  Column 1, line 66 to column 2, line 17, Some USB input devices may accept and install a firmware update without performing a security protocol to verify/authenticate the firmware update. This may be acceptable for USB input devices with limited performance and feature capabilities. However, some USB input devices, such as cameras, microphone arrays, and touch sensors, may be used for biometric user authentication via methods such as facial recognition, voice recognition/commands, and/or fingerprint detection. Where the firmware of such input devices is not secured, the input device may be vulnerable to the installation of malicious firmware to access data input via such USB input devices);

Claim 12 is rejected for the reasons set forth hereinabove for claim 11, Cohen and Dsouza teach the USB device according to claim 11, wherein the USB device is a human interface device (HID) (Cohen, paragraph [0012-0019], According to one embodiment, the at least one peripheral device is operatively connected to the computer system through a USB interface. According to one embodiment, the method further comprises determining that the at least one peripheral device supports re-enumeration. According to one embodiment, the method further comprises determining the peripheral device is identified as a USB Human Interface Device ( HID).).  
  Claim 13 is rejected for the reasons set forth hereinabove for claim 11, Cohen and Dsouza teach the USB device according to claim 11, wherein the first connection interface is a UART interface, an I2C interface, a SPI interface or a USB interface(Dsouza, fig. 5, USB Input Device Interface 502 and column 6, line 24-48, After receiving the response message, the host 202 deploys new firmware by sending a firmware payload to the device interface 502, as indicated at 504... Once the firmware payload is authenticated, the device writes the firmware payload to memory 510. As one example, the USB input device interface 502 sends a command to erase flash memory (512), receives a confirmation of blank data (514), writes the firmware payload to the flash memory (516), sends a read request to read the firmware payload (518), receives payload data from the memory 510 (520), verifies the written payload (522), and sends a finalizing packet (524) to the memory 510.).    
Claim 14 is rejected for the reasons set forth hereinabove for claim 11, Cohen and Dsouza teach the USB device according to claim 11, wherein the second connection interface is a UART interface, an I2C interface, a SPI interface or a USB interface(Dsouza,  fig. 5, USB Input Device Interface 502 and column 6, line 24-48, After receiving the response message, the host 202 deploys new firmware by sending a firmware payload to the device interface 502, as indicated at 504…  Once the firmware payload is authenticated, the device writes the firmware payload to memory 510. As one example, the USB input device interface 502 sends a command to erase flash memory (512), receives a confirmation of blank data (514), writes the firmware payload to the flash memory (516), sends a read request to read the firmware payload (518), receives payload data from the memory 510 (520), verifies the written payload (522), and sends a finalizing packet (524) to the memory 510.  Column 1, line 66 to column 2, line 17, Some USB input devices may accept and install a firmware update without performing a security protocol to verify/authenticate the firmware update. This may be acceptable for USB input devices with limited performance and feature capabilities. However, some USB input devices, such as cameras, microphone arrays, and touch sensors, may be used for biometric user authentication via methods such as facial recognition, voice recognition/commands, and/or fingerprint detection. Where the firmware of such input devices is not secured, the input device may be vulnerable to the installation of malicious firmware to access data input via such USB input devices.).  
  Claim 15 is rejected, Cohen teaches a USB device, comprising:
 a USB microcontroller unit connected with an electronic computer through a USB interface, wherein the USB microcontroller unit contains an 19original firmware information(Cohen, paragraph [0012-0019], According to one embodiment, the at least one peripheral device is operatively connected to the computer system through a USB interface. According to one embodiment, the method further comprises determining that the at least one peripheral device supports re-enumeration. According to one embodiment, the method further comprises determining the peripheral device is identified as a USB Human Interface Device ( HID).  Paragraph [0014], firmware updates.  Paragraph [0017], According to one embodiment, the at least one operation includes at least one of updating firmware of the peripheral device, enabling additional functionality on the peripheral device, disabling functionality on the peripheral device, and modifying at least one operating parameter of the peripheral device.); and 
an application program installed in the electronic computer, wherein the application program contains an update firmware information(Cohen, paragraph [0009], According to some aspects, requiring new driver installation for transitioning interrupt control, changing peripheral device configuration, or extending the functionality of peripheral devices is undesirable. The need for a new driver typically occurs when vendors update software, revise device operation, support custom features and operations, and/or architect new device drivers specific to a particular device.  Paragraph [0010-0014], In some settings, the driverless control software is configured for individual operations, for example, firmware updates can be executed on a peripheral device.  Paragraph [0017], According to one embodiment, the at least one operation includes at least one of updating firmware of the peripheral device, enabling additional functionality on the peripheral device, disabling functionality on the peripheral device, and modifying at least one operating parameter of the peripheral device.), 
wherein the application program and the USB microcontroller unit have the same communication protocol, wherein during a process of updating a firmware of the USB device, the update firmware information is directly written into the USB microcontroller unit through the communication protocol by the application program, so that the original firmware information is replaced by the update firmware information(Cohen, paragraph [0005-0011], Standardizing the communication and operations of device drivers has attempted to resolve some of these issues. For peripheral devices connected through a USB connection, a Human Interface Device (" HID") architecture can apply. Any device can be a USB HID class device as long it is configured to meet the USB HID class logical specifications. The HID specification defines standard configurations and communication channels employed. As part of the standard communication protocol, the HID specification defines control endpoints and interrupt endpoints for communicating with USB devices among other communication channels. Within the HID architecture certain types of devices can be organized into specific classes.  Paragraph [0012-0015], USB connected devices communicate over known USB communication channels the OS can manage these standard communication channels without resort to new driver installation for control. Further, the HID specification serves as an extension of the USB standard including the well-defined communication channels and further defining communication protocols for a variety of HID device classes. The standard OS drivers already available provide the stability and the functionality required to manipulate peripheral devices.  Cohen, fig. 1 and paragraph [0034], FIG. 1 illustrates an example process flow 100 for executing driverless operations on a peripheral device. Processes and apparatus for performing communication between a computer system and a peripheral device occurs using well defined protocols and standards, for example, USB and USB HID. In some embodiments, peripheral devices are USB HID compliant devices and employ the well-defined communication channels described in the USB and the HID specifications for communication between a host (connected computer system) and a device.  Paragraph [0035-0036], At 104, a control application is executed on the computer to perform "driverless" operations on the peripheral device. The driverless operations refer to the ability to assume control of interrupt communication with the peripheral device without requiring installation of a new device driver. According to some embodiments, this is accomplished at 106, by breaking any connection between the OS and a driver managing the peripheral device. The connection can be broken by re-enumerating the peripheral device as a type and/or class unknown to the OS. In some examples, the driver managing the peripheral device is a vendor supplied device driver specific to the peripheral device. In another example, descriptor information is altered from vendor specific information to identify the device as a generic type and/or class of device. In other embodiments, the existing connection can be established through an OS native driver. Paragraph [0037], Once the control application can communicate using any of the defined communication channels, the control application performs operations on the peripheral device at act 108. The operations can change operating parameters of the peripheral device, change function, update and/or replace resident code, and can access device functionality not supported by the existing connection between the OS and the peripheral device. For example, firmware updates on peripheral devices having vendor supplied device drivers typically require installation of a new device driver also supplied by the vendor. The new device driver replaces the existing driver. In some instances, the new driver is configured specifically for the purpose of updating the device firmware. The requirement of installing a new device driver can be eliminated by breaking the connection between the OS and the existing driver at 106 and allowing the control application to employ defined communication channels to execute desired operations on the peripheral device at 108 without any new driver installation… The OS is configured to recognize the peripheral device under its original description and employ the already installed device driver to manage the peripheral device.  Paragraph [0038], the control application can be configured to update firmware of the peripheral device.).  
The Office would like to use prior art Dsouza to back up Cohen to further teach limitation
microcontroller unit (Dsouza, US 10,776,102, fig. 1, a USB camera 102, controller 112, column 3, line 30 to 48, Controller 112 may represent any suitable type of controller. In some examples, the type of controller used may depend upon the type of sensor(s) to which the controller 112 is coupled. Examples of controller 112 include microcontrollers (MCUs), digital signal processors (DSPs), and image signal processors (ISPs).  Column 1, line 66 to column 2, line 17, Some USB input devices may accept and install a firmware update without performing a security protocol to verify/authenticate the firmware update. This may be acceptable for USB input devices with limited performance and feature capabilities. However, some USB input devices, such as cameras, microphone arrays, and touch sensors, may be used for biometric user authentication via methods such as facial recognition, voice recognition/commands, and/or fingerprint detection. Where the firmware of such input devices is not secured, the input device may be vulnerable to the installation of malicious firmware to access data input via such USB input devices.) 

It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Dsouza into Cohen's to provide multiple layers of security for firmware installation/update on a USB input device, which prevents the installation of malicious firmware on device as suggested by Dsouza (See abstract and summary). 

Claim 16 is rejected for the reasons set forth hereinabove for claim 15, Cohen and Dsouza teach the USB device according to claim 15, wherein the USB device is a human interface device (HID) (Cohen, paragraph [0012-0019], According to one embodiment, the at least one peripheral device is operatively connected to the computer system through a USB interface. According to one embodiment, the method further comprises determining that the at least one peripheral device supports re-enumeration. According to one embodiment, the method further comprises determining the peripheral device is identified as a USB Human Interface Device ( HID).).  

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139.  The examiner can normally be reached on M-F 8 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.